Citation Nr: 0401709	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-04 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's L4-5 and L5-S1 discogenic disease and lumbar 
paravertebral myositis, currently evaluated as 60 percent 
disabling.  

2.  Entitlement to a compensable disability evaluation for 
the veteran's right inguinal herniorrhaphy residuals.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1982 to December 
1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
which denied both increased disability evaluations for the 
veteran's L4-5 and L5-S1 discogenic disease and lumbar 
paravertebral myositis and right inguinal herniorrhaphy 
residuals, and a total rating for compensation purposes based 
on individual unemployability.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  


REMAND

In a December 2001 written statement, the veteran advances 
that he was receiving ongoing treatment for his 
service-connected lumbosacral spine disability and 
post-operative right inguinal hernia residuals.  Clinical 
documentation of the cited treatment is not of record.  In 
reviewing a similar factual scenario, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VA 
should obtain all relevant VA and private treatment records 
which could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  



In September 2002 and September 2003, the Secretary of the VA 
amended the portions of the Schedule For Rating Disabilities 
applicable to spinal and other back disabilities.  The Board 
observes that the evaluations of the veteran's L4-5 and L5-S1 
discogenic disease and lumbar paravertebral myositis have not 
been reviewed by the RO under the amended regulations.  
Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003); and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
lumbosacral spine disability and right 
inguinal herniorrhaphy residuals, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment 
provided to the veteran.  All evidence 
obtained should be associated with the 
veteran's claims folder.  



3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his L4-5 and L5-S1 discogenic disease 
and lumbar paravertebral myositis and 
right inguinal herniorrhaphy residuals.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner or examiners should identify 
the limitation of activity imposed by the 
veteran's service-connected lumbosacral 
spine disability and any associated pain 
with a full description of the effect of 
the disabilities upon his ordinary 
activities.  The examiner or examiners 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  Determinations 
on whether the veteran exhibits pain with 
use of the lumbosacral spine should be 
noted and described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner or 
examiners should express an opinion as to 
the impact of the veteran's lumbosacral 
disability and right inguinal 
herniorrhaphy residuals upon his 
vocational pursuits.  

The examination is to take into 
consideration the criteria, both prior to 
and effective September 26, 2003, 


for rating spinal and other back 
disorders.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997).  Send the claims folder 
to the examiner or examiners for review.  
The examination report should 
specifically state that such a review was 
conducted.  

4.  The RO should then readjudicate the 
veteran's entitlement to increased 
evaluations for his L-4 and L5-S1 
discogenic disease and lumbar 
paravertebral myositis and right inguinal 
herniorrhaphy residuals and a total 
rating for compensation purposes based on 
individual unemployability with express 
consideration of the Court's decision in 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 


expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


